UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 MONSTER ARTS, INC. (Name of issuer) Common Stock, $0.001 value per share (Title of class of securities) 61173r103 (CUSIP number) April 25, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Page 1 of 5 pages CUSIP No.61173r103 13G Page2 of5 Pages 1. Name of Reporting Person I.R.S. Identification Nos. of above persons (entities only). IBC Funds LLC EIN: 45-5351131 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Nevada Number of Shares Beneficially by Owned by Each Reporting Person With: 5. Sole Voting Power 21,161,195* 6. Shared Voting Power 7. Sole Dispositive Power 21,161,195* 8. Shared Dispositive Power *Consists of Common Stock that the reporting person has the right to acquire by way of conversion of promissory note(s), subject to the right of the issuer to repay the note(s) as set forth in the terms of the note(s). 9. Aggregate Amount Beneficially Owned by Each Reporting Person 21,161,195* *Consists of Common Stock that the reporting person has the right to acquire by way of conversion of promissory note(s), subject to the right of the issuer to repay the note(s) as set forth in the terms of the note(s). Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9) 9.9% (based on the total of 213,794,445 outstanding shares of Common Stock reported in the Issuer’s Form 10-Q for the Quarterly Period Ended March 31, 2014 filed with the Securities & Exchange Commission on May 20 2014) Type of Reporting Person (See Instructions) OO CUSIP No. 61173r103 13G Page3 of5 Pages Item 1 (a) Name of Issuer: MONSTER ARTS, INC., a Nevada corporation (b) Address Of Issuer's Principal Executive Offices: 117 Calle de Los Molinos, San Clemente, CA 92672 Item 2 (a) Name of Person Filing: IBC Funds LLC (b) Address of Principal Business Office, or, if none, Residence: 5348 Vegas Drive, Las Vegas, Nevada 89108 (c) Citizenship: Nevada (d) Title of Class of Securities: Common Stock, $0.001 value per share (e) Cusip Number: 61173r103 Item 3 If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group in accordance with §240.13d-1(b)(ii)(J). CUSIP No. 61173r103 13G Page4 of5 Pages Item 4 Ownership (a)
